Citation Nr: 1828971	
Decision Date: 05/16/18    Archive Date: 05/23/18

DOCKET NO.  12-27 198A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for a lumbar spine disability.  

3.  Entitlement to service connection for a psychiatric disorder, to include as secondary to in-service head injury or service-connected orthopedic impairments.  

4.  Entitlement to service connection for a respiratory disorder. 


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


ATTORNEY FOR THE BOARD

C. Lawson, Counsel
INTRODUCTION

The Veteran served on active duty from April 1975 to April 1982.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from June 2009 and February 2014 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In August 2016, the Veteran's representative withdrew his earlier request for a Board hearing, and in January 2017, the Board remanded for further development.  In April 2018, a March 2018 request by the representative for records in VA's possession was fulfilled.  


FINDINGS OF FACT

1.  The Veteran's current cervical spine disability, including arthritis, was not manifest in service or to a degree of 10 percent within 1 year of separation and is unrelated to service.  

2.  The Veteran's current lower lumbar spine disability, including arthritis, was not manifest in service or to a degree of 10 percent within 1 year of separation and is unrelated to service.  

3.  The Veteran's current psychiatric disorder, anxiety disorder NOS, was not manifest in service and is unrelated to service.  

4.  The Veteran's current respiratory disorder, to include asthma, sinusitis, and suspected sleep apnea, was not manifest in service and is unrelated to service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for cervical spine disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

2.  The criteria for service connection for lumbar spine disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

3.  The criteria for service connection for a psychiatric disorder are not met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2017).

4.  The criteria for service connection for a respiratory disorder are not met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Service connection may be awarded on a presumptive basis for certain chronic diseases listed in 38 C.F.R. § 3.309(a) that manifest to a degree of 10 percent within 1 year of service separation or during service and then again at a later date.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed.Cir.2013).  Arthritis is listed as a chronic disease.  Evidence of continuity of symptomatology may be sufficient to invoke this presumption if a claimant demonstrates (1) that a condition was "noted" during service; (2) evidence of postservice continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet. App. 488, 496-97(1997)); see 38 C.F.R. § 3.303(b).

Cervical spine

Based on the evidence, the Board finds that service connection is not warranted for cervical spine disability.  The preponderance of the evidence shows that the Veteran's current cervical spine disability, degenerative and arthritic changes, was not manifest in service or to a degree of 10 percent within 1 year of separation (for arthritis) and is unrelated to service.  The relevant information of record was considered by a VA physician in May 2017.  This was after a Board remand in January 2017 noting, essentially, that an earlier VA examiner who provided a negative medical opinion in June 2012 did not consider all necessary evidence.  The physician in May 2017 indicated that the Veteran's current disability, degenerative and arthritic changes of his cervical spine, is less likely than not incurred during service, to include from a January 1977 motorcycle accident and February 1977 treatment for cervical strain.  

The physician noted that osteoarthritis is an inflammation of a joint and is the most common form of arthritis and is usually caused by normal wear and tear, which can occur over many years or can be hastened by a joint injury or infection.  Risk factors include age.  Disc degeneration and accompanying arthritis is a common development.  Age related changes are present in 40 percent of adults over age 35 and in almost all individuals, such as the Veteran, who are over age 50.  

The VA physician noted that the service treatment records "do not demonstrate that a cervical spine condition was persistent while on active duty."  The opinion provider noted, "From a medical point of view, the Veteran experienced a minor self-limiting condition involving the cervical spine in service, which resolved as expected of such illnesses or injuries.  Consequently, it would not be likely that complications from service events would be expected to resurface later on in his life."  "This last statement is given further credence," the physician stated, because "when further problems did arise with the claimed issue in 2012, this was many years after the events in service.  This considerable period of time after service would have severed any causal connection to the current issue.  Other more likely explanations would have arisen in this interval so as to result in the recent situation."  

The physician stated that "[h]ad the Veteran had a causal association between the [in-service] motorcycle accident, the [in-service] cervical strain, and the current cervical spine degenerative changes, there should have been more pronounced degenerative changes.  Its absence would argue against a causal relationship between the issues."  The physician stated that "[s]ince the cervical spine degenerative changes were so minor in May 2012, it is doubtful that they would have been present in 1982."  The physician also opined, for the same reasons, that the Veteran's currently diagnosed cervical spine arthritis was not manifest to a compensable degree within one year of the Veteran's April 1982 service discharge.  Thus, even in the presence of assertions of continuity of symptomatology, the preponderance of the evidence is against a finding that the Veteran's current cervical spine disability had its onset in service, was manifest to a degree of 10 percent within 1 year of separation, or is linked to service.  

Lumbar spine

Based on the evidence, the Board also concludes that service connection is not warranted for lumbar spine disability.  The preponderance of the evidence shows that the Veteran's current lumbar spine disability, including arthritis and degenerative disc disease, was not manifest in service or to a degree of 10 percent within 1 year of separation (for arthritis) and is unrelated to service.  The relevant information of record was considered by a VA physician in May 2017.  This was after a Board remand in January 2017 noting, essentially, that an earlier VA examiner who provided a negative medical opinion in June 2012 did not consider all necessary evidence (in-service complaints and post-service statements of continuity).  The physician in May 2017 indicated that the Veteran's current osteoarthritis, degenerative disc disease, and degenerative changes to his lumbar spine were less likely than not incurred during service, to include the documented in-service motorcycle accident in January 1977, the muscle strain in April 1979, arthritis of the lumbar spine noted in June 1981, and mechanical low back and muscular back pain with slight scoliosis and right paravertebral muscle spasm and tender right paraspinal region reported in February and March 1982 "exit" examinations.  

The physician indicated that the contribution to the Veteran's development of degenerative changes from service would have arisen from his motorcycle accident in 1977; however, there is no such relationship because the current lumbar spine degenerative changes are in a different anatomical location than the compression fractures sustained in service.  The trauma that the Veteran sustained in service resulted in compression fractures of T6, T10, and L1.  The more recent changes in 2012 (minimal, if any, degenerative changes or mild degenerative joint disease at L4-S1) revealed the degenerative changes located at L4-S1.  This was "well away" from the compression fracture sites.  The physician indicated that the difference in location argues against a causal relationship between the in-service issues and the current degenerative changes of the Veteran's lumbar spine.  The physician found that the rest of the recorded events mentioned above would not have resulted in a significant force so as to injure the Veteran's lumbar spine.  

The physician also noted that an alternative explanation exists for the development of the Veteran's later degenerative changes of his lumbar spine.  That would be the Veteran's age, as he was 54 at the time (born in 1958) and would likely have had the expected degenerative changes at that age according to the medical literature.  The physician indicated that had the Veteran had a causal association between the motorcycle accident, the other back issues, and the current lumbar spine degenerative changes, there should have been more pronounced degenerative changes.  Their absence argues against a causal relationship between the 2 issues, the examiner stated.  The examiner also found that the Veteran's lumbar spine arthritis is less likely than not manifest to a compensable degree within 1 year of the Veteran's service discharge in April 1982, providing the same reasons as above, and also because, since the lumbar spine degenerative changes were so minor in May 2012, it is doubtful that they would have been present in 1982.  Thus, even in the presence of assertions of continuity of symptomatology, the preponderance of the evidence is against a finding that the Veteran's current lumbar spine disability had its onset in service, was manifest to a degree of 10 percent within 1 year of separation, or is linked to service.  

It is clear that the history the Veteran provided, as recounted in a November 2010 private medical record, is inaccurate, and so it cannot be relied upon.  He reported having advanced osteoarthritis of the lumbosacral spine in the early 1990's, but the preponderance of the evidence shows that as late as May 2013, based on X-rays considered by more than one VA physician, he had no more than minimal or mild degenerative joint disease.  Accordingly, his report in that November 2010 private medical record does not undermine the VA examination opinion(s).  

Psychiatric disorder

Based on the evidence, the Board concludes that service connection is not warranted for a psychiatric disorder.  The preponderance of the evidence shows that the Veteran's current psychiatric disorder was not manifest in service and is unrelated to service.  Service treatment records are silent for reference to psychiatric disease, and on service examination in February 1982, the Veteran was psychiatrically normal.  A psychiatric disorder is not shown for years post-service, and then in November 2008, the Veteran had an initial VA outpatient visit and gave a history of anxiety/depression.  Anxiety disorder NOS was diagnosed in August 2009.  No competent evidence relates a mental health disability to service.  The preponderance of the evidence is against a finding that a current psychiatric disorder is related to service.  There was only an impression of consider organic mood disorder (possibly related to an in-service head injury) in June 2011, and in August 2012, a VA examiner stated that it was only possible that some elements of his mood patterns have an organic etiology.  This is not enough certainty upon which to grant service connection.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) and ZN v. Brown, 6 Vet. App. 183 (1994) ('may or may not' opinion in Tirpak held as not fulfilling the nexus to service requirement).  Further, the preponderance of the evidence is against a finding that the Veteran has an organic mood disorder; therefore, further development on the part of VA to ascertain the etiology of a mood disorder is not required.  The diagnosis of organic mood disorder has been considered, but none has been diagnosed.  An examiner in August 2012 opined that any persistent post concussive syndrome is less likely than not due to service, with reasons including that service treatment records accounts of what happened drastically differed from the account noted in the neuropsychological history.  The Veteran was noted to have normal neurological examination in service, the examiner noted.  

The Veteran's representative asserted in March 2013 that he suffers from psychiatric impairment which is secondary to service-connected orthopedic disorders.  However, service connection is not in effect for any orthopedic disorders, and so service connection for psychiatric impairment as secondary to them cannot be granted.  

Respiratory disorder

Based on the evidence, the Board concludes that service connection is not warranted for a respiratory disorder.  The preponderance of the evidence shows that the Veteran's current sinusitis, asthma, and possible obstructive sleep apnea were not manifest in service and are unrelated to service.  Service treatment records are silent for reference to any chronic respiratory disorders, to include those currently diagnosed or suspected, although the Veteran was treated for a cold in March 1977.  On service examination in March 1982, the Veteran's respiratory system was normal.  The Veteran's current sinusitis, asthma, and possible sleep apnea were first shown many years after service and no competent evidence relates them to service.  

While the Veteran opined in April 2010 that all his medical ailments are due to service-connected injuries, and similarly related in March 2013 that he is suffering from psychiatric impairment due to orthopedic impairments, and from respiratory impairment due to his time in service, he is not competent, as a layperson, to opine on the cause of his current disabilities, as this is a complex medical matter which requires medical expertise which he lacks.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

The preponderance of the evidence is against the claims and there is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).  

Although the Board is not able to render a favorable decision on the claims, it would like to thank the Veteran for his years of military service.  


ORDER

Service connection for cervical spine disability is denied.

Service connection for lumbar spine disability is denied.

Service connection for a psychiatric disorder is denied.

Service connection for a respiratory disorder is denied.




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


